 Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 1 of 18 Page ID #:2666



 1   HORTON, OBERRECHT, KIRKPATRICK & MARTHA
     Cheryl A. Kirkpatrick, Esq. (SBN 149906)
 2   Peter C.L. Chen, Esq. (SBN 246720)
     3 Park Plaza, Suite 350
 3   Irvine, CA 92614
     PH: (949) 251-5100
 4   FX: (949) 251-5104
     Email: ckirkpatrick@hortonfirm.com / pchen@hortonfirm.com
 5

 6   Attorneys for Defendant Corona Seeds, Inc.
 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11    Agricola Cuyuma SA;                          CASE NO. 2:17-cv-8220 DMG (SKx)
      Corporacion Agricola Vinasol SAC;
12                                                 CORONA SEEDS, INC.’S
                          Plaintiffs,              PROPOSED VERDICT FORM
13    v.
14    Corona Seeds, Inc.;                          District Judge: Hon. Dolly M. Gee
15                        Defendant.               Complaint Served: December 21, 2017
                                                   Current Trial Date: April 28, 2020
16
                                                   Judge: Hon. Dolly M. Gee
17                                                 Magistrate: Hon. Louis LaMothe
18

19
           Defendant Corona Seeds, Inc. (hereinafter referred to as “CORONA”) hereby
20
     submits its proposed verdict form. CORONA reserves the right to amend this list at a
21
     later date and time to conform with the evidence and rulings of this Court.
22
     DATED: March 10, 2020                  HORTON, OBERRECHT, KIRKPATRICK &
23                                          MARTHA
24

25
                                            By: _________________________________
26
                                                 Cheryl A. Kirkpatrick
27                                               Peter C.L. Chen
                                                 Attorneys for Corona Seeds, Inc.
28


                                                1
                                CORONA SEEDS, INC.’S VERDICT FORM
 Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 2 of 18 Page ID #:2667



 1
           VERDICT FORM – BREACH OF EXPRESS WARRANTY CLAIM BY
 2                     PLAINTIFFS AGAINST CORONA
 3
           We answer the questions submitted to us as follows:
 4
           1. For each plaintiff answer the following:
 5

 6
                  Did AVSA prove that Corona made a statement to AVSA that the seeds it
 7

 8   sold to AVSA would have an 87% germination rate?
 9

10                   _____ Yes               _____ No
11
                  Did Agricola Cuyuma prove that Corona made a statement of fact to
12
     Agricola Cuyuma that the seeds it sold to Agricola Cuyuma would have an 87%
13
     germination rate?
14
                     _____ Yes               _____ No
15

16         If your answer as to either plaintiff is yes in question 1, answer question 2 as to
17
     that plaintiff. If your answer as to either plaintiff is no in question 1, skip the remaining
18
     questions with respect to that plaintiff, and enter zero next to that plaintiff’s name in
19

20   question 9. If your answer to question 1 with respect to both plaintiffs is no, stop here,
21
     answer no further questions, and have the presiding juror sign and date this form.
22
           2. For each plaintiff answer the following:
23

24                 Was the resulting bargain between the parties in which AVSA decided
25
     to purchase the seeds based upon Corona’s statement to it?
26
                     _____ Yes               _____ No
27

28                 Was the resulting bargain between the parties in which Agricola Cuyuma

                                                 2
                                 CORONA SEEDS, INC.’S VERDICT FORM
 Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 3 of 18 Page ID #:2668



 1

 2   decided to purchase the seeds based upon Corona’s statement to it?
 3

 4                   _____ Yes               _____ No
 5
           If your answer as to either plaintiff is yes in question 2, answer question 3 as to
 6
     that plaintiff. If your answer as to either plaintiff is no in question 2, skip the remaining
 7

 8   questions with respect to that plaintiff, and enter zero next to that plaintiff’s name in
 9
     question 9. If your answer to question 2 with respect to both plaintiffs is no, stop here,
10
     answer no further questions, and have the presiding juror sign and date this form.
11

12

13
           3. For each plaintiff answer the following:
14
                  Did AVSA prove that the seeds did not perform as stated by Corona?
15

16                   _____ Yes               _____ No
17
                  Did Agricola Cuyuma prove that the seeds did not perform as stated by
18
     Corona?
19

20                   _____ Yes               _____ No
21
           If your answer as to either plaintiff is yes in question 3, answer question 4 as to
22
     that plaintiff. If your answer as to either plaintiff is no in question 3, skip the remaining
23

24   questions with respect to that plaintiff, and enter zero next to that plaintiff’s name in
25
     question 9. If your answer to question 3 with respect to both plaintiffs is no, stop here,
26
     answer no further questions, and have the presiding juror sign and date this form.
27

28


                                                 3
                                 CORONA SEEDS, INC.’S VERDICT FORM
 Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 4 of 18 Page ID #:2669



 1
           4. For each plaintiff answer the following:
 2
                  Did AVSA prove that it took reasonable steps to notify Corona within a
 3

 4   reasonable time that the seeds were not as represented?
 5
                     _____ Yes               _____ No
 6
                  Did Agricola Cuyuma prove that it took reasonable steps to notify Corona
 7

 8   within a reasonable time that the seeds were not as represented?
 9
                     _____ Yes               _____ No
10
           If your answer as to either plaintiff is yes in question 4, answer question 5 as to
11

12   that plaintiff. If your answer as to either plaintiff is no in question 4, skip the remaining
13
     questions with respect to that plaintiff, and enter zero next to that plaintiff’s name in
14
     question 9. If your answer to question 4 with respect to both plaintiffs is no, stop here,
15

16   answer no further questions, and have the presiding juror sign and date this form.
17

18         5. For each plaintiff answer the following:
19
                  Did AVSA prove that Corona failed to provide any remedies to it?
20
                     _____ Yes               _____ No
21

22                Did Agricola Cuyuma prove that Corona failed to provide any remedies to
23
     it?
24
                     _____ Yes               _____ No
25

26         If your answer as to either plaintiff is yes in question 5, answer question 6 as
27

28


                                                 4
                                 CORONA SEEDS, INC.’S VERDICT FORM
 Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 5 of 18 Page ID #:2670



 1
     to that plaintiff. If your answer as to either plaintiff is no in question 5, skip the
 2
     remaining questions with respect to that plaintiff, and enter zero next to that plaintiff’s
 3

 4   name in question 9. If your answer to question 5 with respect to both plaintiffs is no,
 5
     stop here, answer no further questions, and have the presiding juror sign and date this
 6
     form.
 7

 8
             6. For each plaintiff answer the following:
 9

10                 Did AVSA prove that it was harmed?
11
                       _____ Yes              _____ No
12
                   Did Agricola Cuyuma prove that it was harmed?
13

14                     _____ Yes              _____ No
15
             If your answer as to either plaintiff is yes in question 6, answer question 7 as
16
     to that plaintiff. If your answer as to either plaintiff is no in question 6, skip the
17

18   remaining questions with respect to that plaintiff, and enter zero next to that plaintiff’s
19
     name in question 9. If your answer to question 6 with respect to both plaintiffs is no,
20
     stop here, answer no further questions, and have the presiding juror sign and date this
21

22   form.
23

24           7. For each plaintiff answer the following:
25
                   Did AVSA prove that the failure of the seeds to be as represented was a
26
     substantial factor in causing AVSA’s harm?
27

28                     _____ Yes              _____ No

                                                  5
                                  CORONA SEEDS, INC.’S VERDICT FORM
 Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 6 of 18 Page ID #:2671



 1
                   Did Agricola Cuyuma prove that the failure of the seeds to be as represented
 2
     was a substantial factor in causing AVSA’s harm?
 3

 4                     _____ Yes              _____ No
 5
             If your answer as to either plaintiff is yes in question 7, answer question 8 as
 6
     to that plaintiff. If your answer as to either plaintiff is no in question 7, skip the
 7

 8   remaining questions with respect to that plaintiff, and enter zero next to that plaintiff’s
 9
     name in question 9. If your answer to question 7 with respect to both plaintiffs is no,
10
     stop here, answer no further questions, and have the presiding juror sign and date this
11

12   form.
13
             8. For each plaintiff answer the following:
14
                   Did Corona by words or conduct limit its warranties or representations
15

16   regarding the seeds to AVSA?
17

18                 _______ Yes _______ No
19
                   Did Corona by words or conduct limit its warranties or representations
20
     regarding the seeds to Agricola Cuyuma?
21

22                 _______ Yes _______ No
23

24           If your answer as to either plaintiff is yes in question 8, skip the remaining
25
     questions with respect to that plaintiff, and enter zero next to that plaintiff’s name in
26
     question 9. If your answer to question 8 with respect to both plaintiffs is no, answer
27

28   question 9. For each plaintiff answer the following:

                                                  6
                                  CORONA SEEDS, INC.’S VERDICT FORM
 Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 7 of 18 Page ID #:2672



 1
                 What are AVSA’s damages?
 2
                 a. Lost profit on crops grown in adjacent fields   $______
 3

 4               b. Other according to proof at trial               $______
 5
                                                 TOTAL              $______
 6

 7
                 What are Agricola Cuyuma’s damages?
 8
                 c. Lost profit on crops grown in adjacent fields   $______
 9

10               d. Other according to proof at trial               $______
11
                                                 TOTAL              $______
12

13
     Signed: ________________________
14              Presiding Juror
15
     Dated: _________________________
16

17
     After all verdict forms have been signed, notify the court attendant that you are
18   ready to present your verdict in the courtroom.
19

20   Authority:
     CACI 1230
21
     CACI VF-1206
22

23

24

25

26

27

28


                                               7
                               CORONA SEEDS, INC.’S VERDICT FORM
 Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 8 of 18 Page ID #:2673



 1
           VERDICT FORM – BREACH OF CONTRACT CLAIM BY PLAINTIFFS
 2                            AGAINST CORONA
 3
            We answer the questions submitted to us as follows:
 4
            1. For each plaintiff answer the following:
 5

 6                Did AVSA and Corona enter into a contract?
 7
                      _____ Yes               _____ No
 8
                  Did Agricola Cuyuma and Corona enter into a contract?
 9

10                    _____ Yes               _____ No
11
            If your answer as to either plaintiff is yes in question 1, answer question 2 as
12
     to that plaintiff. If your answer as to either plaintiff is no in question 1, skip the
13

14   remaining questions with respect to that plaintiff, and enter zero next to that plaintiff’s
15
     name in question 5. If your answer to question 1 with respect to both plaintiffs is no, stop
16
     here, answer no further questions, and have the presiding juror sign and date this form.
17

18

19
            2. For each plaintiff answer the following:
20
                  Did AVSA do all, or substantially all, of the significant things the contract
21

22    required it to do?
23

24                    _____ Yes               _____ No
     ///
25

26   ///
27

28


                                                 8
                                 CORONA SEEDS, INC.’S VERDICT FORM
 Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 9 of 18 Page ID #:2674



 1
                   Did Agricola Cuyuma do all, or substantially all, of the significant things the
 2
             contract required it to do?
 3

 4
                       _____ Yes              _____ No
 5

 6           If your answer as to either plaintiff is yes in question 2, answer question 3 as
 7
     to that plaintiff. If your answer as to either plaintiff is no in question 2, skip the
 8
     remaining questions with respect to that plaintiff, and enter zero next to that plaintiff’s
 9

10   name in question 5. If your answer to question 2 with respect to both plaintiffs is no,
11
     stop here, answer no further questions, and have the presiding juror sign and date this
12
     form.
13

14

15
             3. For each plaintiff answer the following:
16
                   Did AVSA prove that Corona failed to do something that the contract
17

18   required it to do?
19
                       _____ Yes              _____ No
20
                   Did Agricola Cuyuma prove that Corona failed to do something that the
21

22   contract required it to do?
23
                       _____ Yes              _____ No
24
             If your answer as to either plaintiff is yes in question 3, answer question 4 as
25

26   to that plaintiff. If your answer as to either plaintiff is no in question 3, skip
27
     the remaining questions with respect to that plaintiff, and enter zero next to
28


                                                   9
                                   CORONA SEEDS, INC.’S VERDICT FORM
Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 10 of 18 Page ID #:2675



 1
     that plaintiff’s name in question 5. If your answer to question 3 with respect
 2
     to both plaintiffs is no, stop here, answer no further questions, and have the
 3

 4   presiding juror sign and date this form.
 5

 6         4. For each plaintiff answer the following:
 7
                  Was AVSA harmed by Corona’s breach of contract?
 8

 9
                      _____ Yes               _____ No
10
                  Was Agricola Cuyuma harmed by Corona’s breach of contract?
11

12                    _____ Yes               _____ No
13
           If your answer as to either plaintiff is yes in question 4, answer question 5 as
14
     to that plaintiff. If your answer as to either plaintiff is no in question 4, enter zero next to
15

16   that plaintiff’s name in question 6. If your answer to question 4 with respect
17
     to both plaintiffs is no, stop here, answer no further questions, and have the
18
     presiding juror sign and date this form.
19

20
           5. For each plaintiff answer the following:
21

22                What are AVSA’s damages?
23
                  a. Lost profit on crops grown in adjacent fields        $______
24
                  b. Other according to proof at trial                    $______
25

26

27

28


                                                 10
                                 CORONA SEEDS, INC.’S VERDICT FORM
Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 11 of 18 Page ID #:2676



 1
                 What are Agricola Cuyuma’s damages?
 2
                 c. Lost profit on crops grown in adjacent fields   $______
 3

 4               d. Other according to proof at trial               $______
 5

 6
     Signed: ________________________
 7
                Presiding Juror
 8
     Dated: _________________________
 9

10

11
     After all verdict forms have been signed, notify the court attendant that you are
12   ready to present your verdict in the courtroom.
13
     Authority:
14   CACI VF-300
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               11
                               CORONA SEEDS, INC.’S VERDICT FORM
Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 12 of 18 Page ID #:2677



 1
           VERDICT FORM – NEGLIGENCE CLAIM BY PLAINTIFFS AGAINST
 2                               CORONA
 3
     We answer the questions submitted to us as follows:
 4
            1. Was Corona negligent?
 5

 6          _______ Yes _______ No
 7
            If you answered yes to question 1, then answer question 2. If you answered
 8
     no to question 1, stop here, answer no further questions, and have the presiding juror sign
 9

10   and date this form.
11

12
            2. Was Corona’s negligence a substantial factor in causing harm to plaintiffs?
13

14          _______ Yes _______ No
15
            If you answered yes to question 2, then answer question 3. If you answered
16
     no to question 2, stop here, answer no further questions, and have the presiding juror sign
17

18   and date this form.
19

20
            3. For each plaintiff, answer the following:
21

22          Did plaintiff AVSA prove that property it owned, other than the seeds in question,
23
     was physically damaged as the result of Corona’s negligence?
24
            _______ Yes _______ No
25

26   ///
27
     ///
28


                                                12
                                CORONA SEEDS, INC.’S VERDICT FORM
Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 13 of 18 Page ID #:2678



 1
            Did plaintiff Agricola Cuyuma prove that property it owned, other than the seeds
 2
     in question, was physically damaged as the result of Corona’s negligence?
 3

 4          _______ Yes _______ No
 5
            If you answered yes for either plaintiff in question 3, then answer question 4
 6
     for that plaintiff. If you answered no for either defendant in question 3, insert the number
 7

 8   zero next to that plaintiff’s name in question 4, and answer no further questions as to that
 9
     plaintiff. If you answered no for both plaintiffs in question 3, stop here, answer no further
10
     questions as to defendant Crites, and have the presiding juror sign and date this form.
11

12

13
            4. For each plaintiff, answer the following:
14
                  What are AVSA’s damages? Do not reduce the damages based on the fault,
15

16   if any, of AVSA, or others.
17

18                e. Lost profit on crops grown in adjacent fields     $______
19
                  f. Other according to proof at trial                 $______
20

21

22                What are Agricola Cuyuma’s damages? Do not reduce the
23
     damages based on the fault, if any, of Agricola Cuyuma, or others.
24
                  g. Lost profit on crops grown in adjacent fields     $______
25

26                h. Other according to proof at trial                 $______
27

28


                                                13
                                CORONA SEEDS, INC.’S VERDICT FORM
Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 14 of 18 Page ID #:2679



 1
            5. For each plaintiff, answer the following:
 2
            Was AVSA negligent?
 3

 4          _______ Yes _______ No
 5
            Was Agricola Cuyuma negligent?
 6
            _______ Yes _______ No
 7

 8          If your answer as to either plaintiff is yes, then answer question 6 as to that
 9
     plaintiff. If your answer as to either plaintiff is no, then insert the number zero next to
10
     that plaintiff’s name in question 7, and skip question 6 as to that plaintiff.
11

12

13
            6. For each plaintiff, answer the following:
14
            Was AVSA’s negligence a substantial factor in causing its harm?
15

16          _______ Yes _______ No
17
            Was Agricola Cuyuma’s negligence a substantial factor in
18
     causing its harm?
19

20          _______ Yes _______ No
21
            If your answer as to either plaintiff is yes, then answer question 7 as to that
22
     plaintiff. If your answer as to either plaintiff is no, then insert the number zero next to
23

24   that plaintiff’s name in question 7.
25

26
            7. For each plaintiff, answer the following:
27

28


                                                 14
                                 CORONA SEEDS, INC.’S VERDICT FORM
Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 15 of 18 Page ID #:2680



 1
             What percentage of responsibility for AVSA’s harm do you assign to the
 2
     following? Insert a percentage for only those who received “yes” answers to questions 2
 3

 4   or 6:
 5
                  Crites:           _______%
 6
                  Corona:           _______%
 7

 8                Agricola Cuyuma: _______%
 9
                                 TOTAL 100%
10
             What percentage of responsibility for Agricola Cuyuma’S harm do you assign to
11

12   the following? Insert a percentage for only those who received “yes” answers to
13
     questions 2 or 6:
14
                  Crites:           _______%
15

16                Corona:           _______%
17
                  Agricola Cuyuma: _______%
18
                                 TOTAL 100%
19

20
     Signed: ________________________
21
                Presiding Juror
22
     Dated: _________________________
23

24   After all verdict forms have been signed, notify the court attendant that you are
     ready to present your verdict in the courtroom.
25

26
     Authority:
27
     VF-402
28


                                               15
                               CORONA SEEDS, INC.’S VERDICT FORM
Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 16 of 18 Page ID #:2681



 1                                    PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF ORANGE
 3         I am employed in the County of Orange, State of California. I am over the age of
 4
     18 and not a party to the within action. My business address is: HORTON,
     OBERRECHT, KIRKPATRICK & MARTHA, 3 Park Plaza, Suite 350, Irvine,
 5   California 92614.
 6
            On March 10, 2020, I served the foregoing document described as: Corona Seeds,
 7   Inc.’s Proposed Verdict Form, on all interested parties in this action by placing a true
     copy thereof enclosed in sealed envelopes addressed as stated on the attached service list:
 8
     [ ] BY MAIL – I deposited such envelope in the mail at Irvine, California. The
 9
     envelope was mailed with postage thereon fully prepaid. I am “readily familiar” with the
10   firm’s practice of collection and processing correspondence for mailing. Under that
     practice it would be deposited with the U.S. Postal Service on that same day with postage
11
     thereon fully prepaid at Irvine, California in the ordinary course of business. I am aware
12   that on motion of the party served, service is presumed invalid if postal cancellation date
     or postage meter date is more than (1) day after the date of deposit for mailing in
13
     affidavit.
14
     [ ] BY PERSONAL SERVICE – I caused such envelope to be delivered by a process
15
     server employed by [name of process server].
16
     [ X ] BY ELECTRONIC TRANSMISSION – I transmitted a PDF version of this
17
     document by electronic mail to the party(s) identified on the attached service list using
18   the e-mail address(es) indicated.
19
     [ X ] (Federal) I declare that I am employed in the office of a member of the bar of
20   this Court at whose direction the service was made.
21
           Executed on March 10, 2020, at Irvine, California.
22

23

24

25                                                     Crystal Thompson
26

27

28


                                                16
                                CORONA SEEDS, INC.’S VERDICT FORM
Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 17 of 18 Page ID #:2682



 1
                                        SERVICE LIST
 2
     Agricola Cuyuma SA v. Corona Seeds, Inc., et al.
 3
     United States District Court Central District of California: 2:17-cv-8220 DMG (SKx)
 4
     Panda Kroll, Esq.                            Co-Counsel for Defendant Corona
 5
     Law Offices of Panda Kroll                   Seeds, Inc.
 6   5999-B Ridgeview Street
     Camarillo, CA 93012
 7
     Phone: (805) 764-0315
 8   Fax: (805) 764-0339
     Email: pkroll@pandakrollesq.com
 9
     Bruce Alan Finck, Esq.                       Counsel for Defendant Corona Seeds,
10   BENTON, ORR, DUVAL &                         Inc.
     BUCKINGHAM
11
     39 N. California Street
12   Ventura, CA 93001
     Phone: (805) 648-5111
13
     Fax: (805) 648-7218
14   Email: bfinck@bentonorr.com
     Brian Nomi, Esq.                             Co-Counsel for Plaintiffs Agricola
15
     Law Office of Brian Nomi                     Cuyuma SA and Corporacion Agricola
16   215 E. Daily Drive, Suite 28                 Vinasol S.A.C.
     Camarillo, CA 93010
17
     Phone: (805) 444-5960
18   Fax: (805) 357-5333
     Email: briannomi@yahoo.com
19
     Eduardo Ayala Maura, Esq.                    Co-Counsel for Plaintiffs Agricola
20   Ayala Law P.A.                               Cuyuma SA and Corporacion Agricola
     1390 Brickell Avenue, Suite 335              Vinasol S.A.C.
21
     Miami, FL 33131
22   Phone: (305) 570-2208
23
     Fax: (305) 305-7206
     Email: eayala@ayalalawpa.com
24   Jason F. Meyer, Esq.                         Counsel for Crites Seed, Inc.
25
     J. Todd Konold, Esq.
     Zorik Haruthunian, Esq.
26   GORDON REES SCULLY
27
     MANSUKHANI, LLP
     101 W. Broadway, Suite 2000
28   San Diego, CA 92101

                                               17
                               CORONA SEEDS, INC.’S VERDICT FORM
Case 2:17-cv-08220-DMG-SK Document 110 Filed 03/10/20 Page 18 of 18 Page ID #:2683



 1
     Tel: (619) 230-7468
 2   Fax: (619) 696-7124
     Email: jmeyer@grsm.com;
 3
     tkonold@grsm.com;
 4   rharuthunian@grsm.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           18
                           CORONA SEEDS, INC.’S VERDICT FORM
